DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16768565 filed on May 29th, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 05/29/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


7.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870).

8.	Regarding independent claim 1: Zhou, JR. disclosed a fabric printable medium ([0005], lines 1-2), comprising: 
 	a fabric base substrate ([0012], lines 3-5; also see Fig. 1, reference 110) having an image-side (Fig. 1, reference 101) and a back-side (Fig. 1, reference 102); 
 	a flame retardant ink receiving layer on the image-side of the fabric base 5substrate ([0014], lines 2-3; also see Fig. 1, references 120 and 130 together as an ink receiving layer), the flame retardant ink receiving layer including: 
 	 	a first crosslinked polymeric network ([0057], line 1); 
 	 	a second crosslinked polymeric network ([0063], line 1); 
 	 	a flame retardant agent ([0043], the image receiving layer 120 includes the same flame retardant agents identified in the specification of the application and therefore the image receiving layer will have flame retarding property); and 
 	 	a physical networking agent selected from the group consisting of an 10acrylate copolymer, a polyacrylic acid copolymer, a polyester copolymer, a polyurethane copolymer, and combinations thereof ([0047], lines 1-2 and [0043], lines 9-12), the physical networking agent having a weight average molecular weight ranging from 300,000 Mw to 1,000,000 Mw ([0083], lines 7-9).
 	Zhou, JR. is silent about a waterproof coating on the back-side of the fabric base substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu et al. with those of Zhou, JR. by providing a waterproof barrier layer on the back side of the base substrate in order to prevent moisture to penetrate into the media as disclosed by Fu et al. in paragraph [0045].

9.	Regarding claim 2: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 1 wherein the flame retardant ink receiving layer has a dry coat-weight ranging from about 1 gsm to about 10 gsm (Zhou, JR. [0042], lines 3-4).

10.	Regarding claim 3: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 1 wherein the first crosslinked 20polymeric network and the second crosslinked polymeric network are different ([0056], lines 1-4) and independently selected from the group consisting of polyacrylate, polyurethane, vinyl- urethane, acrylic urethane, polyurethane-acrylic, polyether polyurethane, polyester polyurethane, polycaprolactam polyurethane, polyether polyurethane, alkyl epoxy resin, epoxy novolac resin, polyglycidyl resin, polyoxirane resin, polyamine, styrene maleic 25anhydride, derivatives thereof, and combinations thereof ([0064], lines 1-3 and [0057], lines 1-7).

11.	Regarding claim 5: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 4 wherein the filler is selected from the group consisting of 

12.	Regarding claim 6: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 1, further comprising an outermost ink receiving layer on the flame retardant ink receiving layer ([0012], lines 12-13; also see Fig. 1, reference 130), the outermost ink receiving layer including: the first crosslinked polymeric network ([0057], line 1); the second crosslinked polymeric network ([0063], line 1); 10the physical networking agent ([0047], lines 1-2); and a filler selected from the group consisting of ground calcium carbonate, precipitated calcium carbonate titanium dioxide, clay, silica, alumina, combinations thereof ([0043], lines 2-5).

13.	Regarding claim 7: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 1 wherein the flame retardant agent is selected from the group consisting of a mineral compound, a phosphorus- containing compound, a nitrogen-containing compound, a polymeric brominated compound, an organohalogenated compound, an organophosphate compound, alumina trihydrate, and combinations thereof ([0043], lines 2-5; the image receiving layer 120 includes the same flame retardant agents identified in the specification of the application and therefore the image receiving layer will have flame retarding property).

14.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870) as applied to claims 1-3, 5-7 above, and further in view of Zhou et al. (WO 2007196354).


 	The combination of Zhou, JR. and Fu et al. is silent about wherein the flame retardant ink receiving layer further includes a filler, and wherein a dry weight ratio of the filler to the flame retardant agent ranges from about 2 to about 35.
 	Zhou et al. disclosed a method of printing on a fabric printing medium (Fig. 1, reference 100), comprising a base substrate (Fig. 1, reference 102) and a flame retardant ink receiving layer (Fig. 1, references 104 and 106), wherein the flame retardant ink receiving layer further includes a filler, and wherein a dry weight ratio of the filler to the flame retardant agent ranges from about 2 to about 35 ([0043], lines 1-6; [0044], lines 1-3 and [0045], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. with those of the combination of Zhou, JR. and Fu et al. by adjusting the ratio of the filler to the flame retardant agent in order to adjust the level of flame retardancy of the fabric printable medium as disclosed by Zhou et al. in paragraph [0043].

16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870) as applied to claims 1-3, 5-7 above, and further in view of Zhou et al. (US Pub. Nº 2016/0152060).

17.	Regarding claim 8: The combination of Zhou, JR. and Fu et al. disclosed the fabric printable medium as defined in claim 1.
 	The combination of Zhou, JR. and Fu et al. is silent about further comprising a second flame retardant ink receiving layer on the waterproof coating.
 	Zhou et al. disclosed a printable medium (Fig. 1, reference 100) comprising a fabric base substrate ([0009], line 7 and [0001], lines 4-5; also see Fig. 1, reference 110), a flame retardant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. with those of the combination of Zhou, JR. and Fu et al. by providing a second flame retardant ink receiving layer on the waterproof coating in order to improve the water retardancy of the fabric printable medium.

18.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870).

19.	Regarding independent claim 11: Zhou, JR. disclosed a method for forming a fabric printable medium ([0005], lines 1-5), comprising: 
 	applying an ink receiving composition ([0014], lines 2-3; also see Fig. 1, references 120 and 130 together as an ink receiving layer) including: 
 	 	a first crosslinked polymeric network ([0057], line 1); 
 	 	15a second crosslinked polymeric network ([0063], line 1); 
 	 	a flame retardant agent; and 
 	 	a physical networking agent selected from the group consisting of an acrylate copolymer, a polyacrylic acid copolymer, a polyester copolymer, a polyurethane copolymer, and combinations thereof ([0047], lines 1-2 and [0043], lines 9-12), the physical networking 20agent having a weight average molecular weight ranging from 300,000 Mw to 1,000,000 Mw ([0083], lines 7-9) to an image-side (Fig. 1, reference 101) of a fabric base substrate ([0012], lines 3-5; also see Fig. 1, reference 110), thereby forming a flame retardant ink receiving layer on the image-side of the fabric base substrate ([0043], the image receiving layer 120 includes the 
 	Zhou, JR. is silent about applying a waterproofing composition to a back-side of the fabric base substrate, 25thereby forming a waterproof coating on the back-side of the fabric base substrate.
 	Fu et al. disclosed applying to a back-side of a printable medium ([0015], line 1; also see Fig. 1, reference 100) comprising a fibrous base substrate ([0015], line 1; also see Fig. 1, reference 110), and an image receiving layer on an image side of the base substrate ([0015], lines 6-8), a waterproof coating ([0045], lines 1-5; also see Fig. 1, reference 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu et al. with those of Zhou, JR. by providing a waterproof barrier layer on the back side of the base substrate in order to prevent moisture to penetrate into the media as disclosed by Fu et al. in paragraph [0045].

20.	Regarding claim 14: The combination of Zhou, JR. and Fu et al. disclosed the method as defined in claim 11 wherein the waterproofing composition is applied before or after the ink receiving composition is applied ([0045], lines 1-5; also see Fig. 1, reference 140. The two options are the only possible sequences for applying the waterproofing composition).

21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870) as applied to claims 11 and 14 above, and further in view of Zhou et al. (WO Pub. Nº 2017196354).

22.	Regarding claim 13: The combination of Zhou, JR. and Fu et al. disclosed the method as defined in claim 11.

 	Zhou et al. disclosed a method of printing on a fabric printing medium (Fig. 1, reference 100), comprising a base substrate (Fig. 1, reference 102) and an image receiving layer (Fig. 1, references 104 and 106), wherein the application of the ink receiving composition involves: 10applying a shear force to reduce a viscosity of ink receiving composition as the ink receiving composition is being deposited on the image-side; removing the shear force to increase the viscosity of the ink receiving composition, whereby the ink receiving composition remains at a surface of the image- side of the fabric base substrate; and 15calendering the applied ink receiving composition ([0072], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. with those of the combination of Zhou, JR. and Fu et al. by applying shear force to the printing medium during the application of the image receiving layer in order to give the ink receiving layer the desired viscosity as disclosed by Zhou et al. in paragraph [0071].

23.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, JR. (US Pub. Nº 2016/0332471), in view of Fu et al. (US Pub. Nº 2016/0243870).

24.	Regarding independent claim 15: The combination of Zhou, JR. and Fu et al. disclosed a printing method ([0005], lines 1-5), comprising: 
 	obtaining a fabric printable medium ([0005], lines 1-2) including: 

 	 	a flame retardant ink receiving layer on the image-side of the fabric base substrate ([0014], lines 2-3; also see Fig. 1, references 120 and 130 together as an ink receiving layer), the flame retardant ink receiving layer including: 
 	 	 	25a first crosslinked polymeric network ([0057], line 1); 
 	 	 	a second crosslinked polymeric network ([0063], line 1); 
 	 		a flame retardant agent ([0043], the image receiving layer 120 includes the same flame retardant agents identified in the specification of the application and therefore the image receiving layer will have flame retarding property); and 
 	 	 	a physical networking agent selected from the group consisting of an acrylate copolymer, a polyacrylic acid copolymer, a polyester 30 copolymer, a polyurethane copolymer, and combinations thereof ([0047], lines 1-2 and [0043], lines 9-12), the WO 2019/182554PCT/US2018/02313145physical networking agent having a weight average molecular weight ranging from 300,000 Mw to 1,000,000 Mw ([0083], lines 7-9); and  
 	applying an ink composition onto the flame retardant ink receiving layer to form a 5printed image ([0079], lines 7-10).
 	Zhou, JR. is silent about a waterproof coating on the back-side of the fabric base substrate.
 	Fu et al. disclosed a printable medium ([0015], line 1; also see Fig. 1, reference 100) comprising a fibrous base substrate ([0015], line 1; also see Fig. 1, reference 110), an image receiving layer on an image side of the base substrate ([0015], lines 6-8) and a waterproof coating on the back-side of the base substrate ([0045], lines 1-5; also see Fig. 1, reference 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fu et al. with those of Zhou, JR. by providing a .

Allowable Subject Matter
25.	Claims 9, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853